Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2003

Huang v. BP Amoco Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2993




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Huang v. BP Amoco Corp" (2003). 2003 Decisions. Paper 338.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/338


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

       THE UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       ___________

                       No. 02-2993
                       ___________


        JOSEPH HUANG; JULIA Y. HUANG, H/W,

                                   Appellants
                              v.

               BP AMOCO CORPORATION
                     ___________


ON APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  (D.C. Civil No. 00-cv-01290)
     District Judge: The Honorable Clarence C. Newcomer

                       ___________

         Submitted Under Third Circuit LAR 34.1(a)
                       July 7, 2003


BEFORE: NYGAARD, SMITH, and GREENBERG, Circuit Judges.

                    (Filed July 29, 2003)

                       ___________

                OPINION OF THE COURT
                     ___________
NYGAARD, Circuit Judge.

              Appellants Joseph and Julia Huang appeal from the jury verdict of July 5,

2002, in which BP Amoco Corporation was found not liable for breaching either the

express terms of a contract with the Huangs or the contract’s implied duty of good faith.

Because we conclude that the District Court did not err in its evidentiary rulings or jury

instructions, the jury’s verdict should not be disturbed, and we will affirm.

              In 1998, Joseph and Julia Huang entered into an agreement with Amoco.

According to the agreement, Amoco would lease real estate in Philadelphia owned by the

Huangs if certain contingencies were met. After Amoco terminated the agreement at the

expiration of the time period for obtaining necessary permits, the Huangs filed suit. In

2001, we reversed the District Court’s entry of summary judgment in favor of Amoco,

holding that Amoco had a duty to make a diligent, good faith effort to apply for municipal

approvals. Huang v. BP Amoco Corp., 271 F.3d 560 (3d Cir. 2001). We determined that

the District Court had avoided “the factual question that lies at the heart of this case:

whether BP Amoco’s failure to seek the Approvals violated its covenant of good faith and

fair dealing.” Id. at 565-66. We remanded so that this factual question could be decided

by a jury. In 2002, a jury that was presented with evidence relevant to whether Amoco

breached either the express terms of the contract or its implied duty of good faith found in

favor of Amoco.




                                              2
              First, Appellant claims that the District Court erred in its jury instructions.

While we exercise plenary review when the jury instructions misstate applicable state

law, we review for abuse of discretion in the absence of a misstatement. Greenleaf v.

Garlock, Inc., 174 F.3d 352 (3d Cir. 1999). Appellants argue that the District Court erred

by not instructing the jury that it was to determine Amoco’s good faith “based solely on

conduct related to seeking Approvals.” Appellants’ Br. at 2. In addition, Appellants

contend that the District Court erred by instructing the jury that Plaintiff had the burden of

showing that Amoco “failed to act in good faith.” Id. Appellants also assert that the

District Court erred when it instructed the jury that Amoco had a contractual obligation to

apply for the appropriate permits independent of its “development of a specific plan for

the use of the property.” Id. Finally, Appellants argue that the District Court should not

have instructed the jury to disregard the acceleration clause of the lease even if the jury

found that Amoco breached the lease. Id. at 3. We conclude, however, that the District

Court’s instructions to the jury on the legal standards of good faith and damages stated

the law accurately, and correctly framed the issues that remained after our remand.

              Appellants also complain that the District Court erred in its evidentiary

rulings. We review the District Court’s evidentiary rulings for abuse of discretion.

Buskirk v. Apollo M etals, 307 F.3d 160 (3d Cir. 2002). Appellants argue that the District

Court should not have precluded Appellants’ witness, who was one of Appellants’

attorneys, from identifying and authenticating his own correspondence declaring Amoco



                                              3
in default of the subject lease. The District Court has the discretion to determine that

otherwise relevant evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion, misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of cumulative

evidence. F ED. R. E VID . 403. We therefore hold that the District Court had the discretion

to exclude the testimony of one of the Appellants’ attorneys concerning a letter, the

substance of which was already before the jury because an Amoco employee had read it

earlier in the day. Appellants also argue that the District Court erred by allowing Joseph

Mitchell, who had made a written offer to lease Appellants’ property, to testify for the

defense concerning “irrelevant and speculative issues.” Appellants’ Br. at 2. We

conclude, however, that the testimony was relevant because, had the jury found that

Amoco breached the lease, the jury would have had to determine the Appellants’

damages. Finally, Appellants contend that the District Court erred by allowing Amoco to

admit two “site plans” into evidence. The District Court has broad discretion in its

conduct of discovery. Wisniewski v. Johns-Manville Corp., 812 F.2d 81 (3d Cir. 1987).

The two drawings, which describe possible configurations for a combined McDonald’s

restaurant and Amoco gas station on the Huang property, were relevant to the issue of

Amoco’s good faith in the performance of its obligations. Because the site plans were

originally drawn for McDonald’s Corporation by Andrew Moriarty of Bohler Engineering

at the request of McDonald’s and were stored in Bohler Engineering’s “McDonald’s” file,



                                              4
Amoco did not know about these plans – nor did Amoco have possession, custody, or

control of these plans – until a meeting with Mr. Moriarty on April 4, 2002. Amoco

supplied Appellants with copies of the documents on April 9, 2002. Thus, we find that

the circumstances surrounding the creation and production of these documents that the

District Court’s refusal to preclude their admission was not an abuse of discretion.

              For the foregoing reasons, the judgment of the District Court will be

affirmed.




_________________________


TO THE CLERK:

              Please file the foregoing opinion.




                                             /s/ Richard L. Nygaard
                                             Circuit Judge




                                             5